Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 04/12/2021.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGuinness (Patent No. 8,522,183 B1).

Regarding claims 1, 10, and 17, McGuinness discloses:

A method, comprising:
generating a first timing library for a first set of circuit elements for a first set of input parameters (see Fig. 3, 302, generate state and activity data, 304 determine state and activity profiles for each cell instance, see col. 2, lines 10-39, the instance-specific aging factors may then be converted into instance-specific aging effect timing values……), wherein the first timing library is generated using the first set of device characteristics; generate a second set of device characteristic for a subset of the set of circuit elements, wherein the second set of device characteristics are generated using a second set of input parameters (see Fig. 3, 302, generate state and activity data, 304 determine state and activity profiles for each cell instance, see col. 1, lines 11-18 timing characteristics assigned to standard cells ….., see col. 2, lines 10-39, the instance-specific aging factors may then be converted into instance-specific aging effect timing values……see col. 2, lines 49- col. 3, line 14);
generating a second timing library for a second set of circuit elements for a second set of input parameters (see Fig. 3, 302, generate state and activity data, 304 determine state and activity profiles for each cell instance, see col. 2, lines 10-39, the instance-specific aging factors may then be converted into instance-specific aging effect timing values……), wherein the second timing library is generated using a subset of the first set of device characteristics and the second set of device characteristics (see Fig. 3, 302, generate state and activity data, 304 determine state and activity profiles for each cell instance, see col. 1, lines 11-18 timing characteristics assigned to standard cells ….., see col. 2, lines 10-39, the instance-specific aging factors may then be converted into instance-specific aging effect timing values……see col. 2, lines 49- col. 3, line 14);.
determine device characteristics for a second subset of the second set of circuit elements using a circuit simulation for generating performance data for the second set of circuit elements (see Fig. 3, 302, generate state and activity data, 304 determine state and activity profiles for each cell instance, see col. 1, lines 11-18 timing characteristics assigned to standard cells ….., see col. 2, lines 10-39, the instance-specific aging factors may then be converted into instance-specific aging effect timing values……see col. 2, lines 49- col. 3, line 14); and 
a circuit generation system, coupled to the at least one processor, the circuit generation system configured to form a circuit on a substrate, wherein the circuit includes at least one of the first set of circuit elements or the second set of circuit elements (see Fig. 3, 302, generate state and activity data, 304 determine state and activity profiles for each cell instance, see col. 1, lines 11-18 timing characteristics assigned to standard cells ….., see col. 2, lines 10-39, the instance-specific aging factors may then be converted into instance-specific aging effect timing values……see col. 2, lines 49- col. 3, line 14, see Fig. 3, 328, commit design to fabrication, see col. 9, line 57 to col. 10, line 30).
a circuit forming system configured to form the circuit on a substrate when the first set of performance data meets or exceeds a predetermined performance threshold (see col. 2, line 20-29, If the static timing analysis raises an exception or otherwise fails, the design may be modified....).

Regarding claims 2 and 11, McGuinness discloses:
wherein the at least one process is further configured to perform a stress simulation of the first set of circuit elements, wherein the stress simulation determines the device characteristics for each of the circuit elements in the first set of circuit elements (see col. 7, lines 16-52, a particular design are stressed in a manner that is worst-case for aging effect degradation…….).

Regarding claim 3, McGuinness discloses:
wherein the at least one process is further configured to perform an aging simulation of the first set of circuit elements based on the device characteristics for each of the circuit elements in the first set of circuit elements, and wherein the aging simulation generates performance data for the first set of circuit elements at the first set of input parameters (see Fig. 3. col. 2, lines 4-28, a disclosed method for performing static timing analysis of a design of an integrated circuit includes determining aging factors…..).

Regarding claim 4, McGuinness discloses:
wherein the circuit simulation comprises an aging simulation, wherein the aging simulation of at least a portion of the second subset of the second set of circuit elements is based at least in part on the device characteristics of the first set of circuit elements, and wherein the aging simulation generates performance data for the second set of circuit elements at the second set of input parameters (see Fig. 3. col. 2, lines 4-28, a disclosed method for performing static timing analysis of a design of an integrated circuit includes determining aging factors…..).

Regarding claim 5, McGuinness discloses:
wherein the circuit simulation comprises a stress simulation, wherein the stress simulation of the second subset of circuit elements in the second set of circuit elements determines device characteristics for each of the second subset of circuit elements (see col. 7, lines 16-38, see a particular design are stressed in a manner that is worst-case for aging effect degradation…….).

Regarding claim 6, McGuinness discloses:
wherein the device characteristics are selected from the group consisting of: active device electrical characteristic shifts, gate leakage fluctuation, electrical characteristic shifts due to aging effects, self-heating effect (SHE), bias-temperature instability (BTI), hot carrier injection (HCI), and time dependent gate oxide breakdown (TDDB) (see col. 1, aging effects include, as examples, negative bias temperature instability (NBRI), ……, hot carrier injection (HCI) effects…..).

Regarding claim 7, McGuinness discloses:
wherein the first set of circuit elements and the second set of circuit elements are different (see col. 2, lines 49-67, cell type….).

Regarding claim 8, McGuinness discloses:
wherein the first timing library and the second timing library are generated using one or more SPICE simulations (see col. 3, line 15-28, simulating transistor level models of each standard cell in the standard cell library using transistor level simulation models (e. g., SPICE).

Regarding claim 9, McGuinness discloses:

wherein the first set of operational parameters includes a first targeted expected life and the second set of operational parameters includes a second targeted expected life (see col. 3, lines 40-60, an aging factor database may include a first aging factor library containing “early life” aging,…… mid-life aging factor data…..).

Regarding claims 12 and 20, McGuinness discloses:
wherein the stress simulation simulates power, voltage, and temperature (PVT) or signal integration of the set of circuit elements (see col. 1, aging effects include, as examples, negative bias temperature instability (NBRI), ……).

Regarding claim 13, McGuinness discloses:
wherein generating the first timing library comprises performing an aging simulation of the set of circuit elements over the first targeted expected life (see col. 3, lines 40-60, an aging factor database may include a first aging factor library containing “early life” aging,…… mid-life aging factor data….).

Regarding claim 14, McGuinness discloses:
wherein generating the first timing library comprises performing an aging simulation of the set of circuit elements over the second targeted expected life (see col. 3, lines 40-60, an aging factor database may include a first aging factor library containing “early life” aging,…… mid-life aging factor data….).

Regarding claim 15, McGuinness discloses:
wherein the subset of device characteristics includes device characteristics for each circuit element in the set of circuit elements (see col. 1, lines 11-18 timing characteristics assigned to standard cells….).

Regarding claim 16, McGuinness discloses:
wherein the device characteristics are selected from the group consisting of: active device electrical characteristic shifts, gate leakage fluctuation, electrical characteristic shifts due to aging effects, self-heating effect (SHE), bias-temperature instability (BTI), hot carrier injection (HCI), and time dependent gate oxide breakdown (TDDB) (see col. 1, aging effects include, as examples, negative bias temperature instability (NBRI), ……, hot carrier injection (HCI) effects…..).

Regarding claim 18, McGuinness discloses:
wherein the circuit forming system is further configured to form the circuit on the substrate when the second set of performance data meets or exceeds the predetermined performance threshold (see col. 2, line 20-29, If the static timing analysis raises an exception or otherwise fails, the design may be modified....).

Regarding claim 19, McGuinness discloses:
wherein the first set of input parameters includes a first targeted expected lifetime and the second set of input parameters includes a second set of input parameters (see Fig. 3, 302, generate state and activity data, 304 determine state and activity profiles for each cell instance, see col. 2, lines 10-39, the instance-specific aging factors may then be converted into instance-specific aging effect timing values……).

Conclusion









Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011.  The examiner can normally be reached on M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN NGO/     Primary Examiner, Art Unit 2851